                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


Brian Hausfeld,                                         File No. 17-cv-4360 (ECT/KMM)

              Plaintiff,

v.                                                      ORDER ACCEPTING REPORT
                                                         AND RECOMMENDATION
Minnesota Department of Human Services,
et al.,

           Defendants.
________________________________________________________________________

       The Court has received the January 7, 2019 Report and Recommendation of United

States Magistrate Judge Katherine M. Menendez. ECF No. 8. No party has objected to

that Report and Recommendation, and the Court therefore reviews it for clear error. See

Fed. R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam).

Finding no clear error, and based upon all of the files, records, and proceedings in the

above-captioned matter, IT IS HEREBY ORDERED THAT:

       1.     The Report and Recommendation [ECF No. 8] is ACCEPTED;

       2.     The Complaint [ECF No. 1] is DISMISSED WITHOUT PREJUDICE

under Fed. R. Civ. P. 41(b) for failure to prosecute.

       LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: January 23, 2019                   s/ Eric C. Tostrud
                                          Eric C. Tostrud
                                          United States District Court
